Citation Nr: 1108928	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  10-43 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from February 1947 to February 1950, and from February 1950 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the entire period on appeal, the Veteran's bilateral hearing loss has been manifested by pure tone threshold averages and speech recognition scores that correspond to not worse than level "IV" hearing in the right ear and level "IV" in the left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the U.S. Supreme Court recently reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective VCAA notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  In addition, the Supreme Court rejected the Federal Circuit's reasoning, in part, because the Federal Circuit's framework required VA, not the claimant, to explain why the error was harmless, which is contrary to the general rule in non-criminal cases that the party that seeks to have a judgment set aside due to an erroneous ruling bears the burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  Sanders, 487 F.3d at 889. Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 Vet. App. at 46. A Veteran's actual knowledge may be established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate his or her claim.  Id. at 48 (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because reversal is warranted only if an error affects the essential fairness of the adjudication, consideration should also be given to whether the post-adjudicatory notice and opportunity to develop the case that was provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim served to render any pre-adjudicatory VCAA notice errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2009, prior to the initial February 2009 RO decision that denied the claim for increased rating.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also asked to submit evidence and/or information in his possession to the RO.  The letter also generally advised the Veteran of the bases for assigning ratings and effective dates.

Further, in this case, the Veteran was provided with correspondence regarding what was needed to support his claim.  Specifically, the January 2009 VCAA notice letter advised the Veteran that his statements and medical and employment records could be used to substantiate his claim, and the Veteran can reasonably be expected to have understood the applicable diagnostic codes provided in the August 2010 statement of the case.  Thus, given the January 2009 and August 2010 VA correspondence, the Veteran is expected to have understood what was needed to support his claim.  

Moreover, the Veteran demonstrated actual knowledge of what was needed to support his claim as reflected in his statements and correspondence.  Specifically, at the time of a VA outpatient audiological examination in December 2008, the Veteran indicated that he had difficulty hearing and understanding speech in many listening situations.  Similarly, at his VA examination in February 2009, it was noted that the Veteran had difficulty understanding speech and conversation, and that this problem had gotten worse.  

In summary, the Board submits that the above statements and evidence demonstrate the Veteran's knowledge of the need to be worse to support his claim, with particular emphasis on an adverse impact on his employment, and that the notice deficiencies in this matter do not affect the essential fairness of the adjudication.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The record also contains service, private, and VA treatment records.  The Veteran was also afforded a VA examination in February 2009 to support his increased rating claim, and neither the Veteran nor his representative has argued that this VA examination was inadequate for rating purposes.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  In addition, to the extent the case of Martinak v. Nicholson, 212 Vet. App. 447, 455 (2007) requires that VA examination results must fully describe the functional effects caused by the Veteran's hearing disability, as was noted above, the December 2008 and February 2009 VA examiners specifically noted that the Veteran's hearing loss made it difficult for the Veteran to understand speech and conversation in many listening situations.  Consequently, the Board does not find that remand at this time for further examination is warranted.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Entitlement to an Increased Rating for Bilateral Hearing Loss

Entitlement to service connection for bilateral hearing loss was granted by a July 2005 rating decision and assigned a noncompensable rating.  Thereafter, a February 2009 rating decision increased the rating for this disability to 10 percent, effective from December 2008.

The Veteran was afforded a VA outpatient audiological examination in December 2008 which revealed a diagnosis of mild to moderately severe sensorineural hearing loss.  The examiner discussed hearing aid options with the Veteran at this time.  

VA audiological examination in February 2009 revealed that pure tone thresholds at the time of the VA outpatient examination in December 2008 were 35, 35, 40, 40, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right ear, and 30, 45, 35, 40, and 45 decibels at 500, 1000, 2000, 3000, and 4000, Hertz, respectively, in the left ear. Thus, his pure tone threshold averages were 40 decibels on the right and 41.25 on the left in December 2008.  At the time of the February 2009 examination, pure tone thresholds were 30, 35, 40, 40, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right ear, and 30, 35, 40, 40, and 45 decibels at 500, 1000, 2000, 3000, and 4000, Hertz, respectively, in the left ear.  Pure tone threshold averages were 40 bilaterally.  Maryland CNC word recognition scores were 72 percent bilaterally.  The February 2009 VA examiner diagnosed bilateral mild to moderate sensorineural hearing loss.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, an evaluation of the extent of impairment requires consideration of the whole recorded history (38 C.F.R. §§ 4.1, 4.2).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.  As discussed below, the record reflects that the Veteran's hearing loss disability has remained constant with respect to the applicable schedular criteria since the filing of the subject claim for increased rating in December 2008.

In its evaluation, the Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment of auditory acuity as measured by pure tone threshold averages, within the range of 1000 to 4000 Hertz and speech discrimination using the Maryland CNC word recognition test.  38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz by four.  Id.  The pure tone threshold averages and the Maryland CNC test scores are given numeric designations which are then used to determine the current level of disability based upon a pre- designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 (2010).  Under these criteria, the assignment of a disability rating is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

Effective on June 10, 1999, new provisions were added to the schedular criteria allowing special consideration to cases of exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 (2010).  One of the provisions provides that an individual who manifests pure tone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz) will be given a numeric designation from either Table VI or VIa, whichever results in the higher numerical.  38 C.F.R. § 4.86(a) (2010).  The other provision provides that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the higher Roman numeral designation under Table VI or Table VIa will be established, and the numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2010).

The results that were demonstrated at the February 2009 VA examination (which also happen to be very similar to the results of the December 2008 VA outpatient audiology examination), reflect right and left ear pure tone threshold averages of 40 decibels bilaterally, with speech recognition of 72 percent bilaterally.  This corresponds to a numeric designation of "IV" in the right ear and "IV" in the left ear.  Table VI in 38 C.F.R. § 4.85 (2010).  These combined numeric designations then result in a 10 percent rating under Table VII.  38 C.F.R. § 4.85, Table VII (2010).  There is also no certification in this case of language difficulties or inconsistent speech audiometry scores so as to otherwise allow consideration of the numeric designations contained in Table VIa (see 38 C.F.R. § 4.85(c) (2010)).

In summary, the Board finds that the evidence of record preponderates against a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss.  In so holding, the Board has considered the Veteran's descriptions of his hearing loss disability, but finds that the most probative evidence concerning the level of severity of this disorder consists of the audiometric testing results in the record.  See Lendenmann, 3 Vet. App. at 349.  While the evidence of record indicates that the Veteran has been evaluated for hearing aids, the Board finds that the schedular rating makes proper allowance for any improvement resulting from hearing aids.  38 C.F.R. § 4.85(a) (2010).  There is no doubt to be resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).

Finally, the Board would point out that the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected hearing loss cause bilateral hearing loss that reportedly makes it difficult for the Veteran to understand speech and conversation in many listening situations.  Such impairment is contemplated by the applicable rating criteria.  The rating criteria reasonably describe the Veteran's disability.  Referral for consideration of extraschedular ratings is, therefore, not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


